Order entered November 8, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01172-CV

                         SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                                 V.

     HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                         On Appeal from the 366th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 366-02669-2018

                                             ORDER
           In accordance with this Court’s review of the trial court’s order setting the bond, we

ORDER Antoinette Varela, Official Court Reporter for the 366th Judicial District Court, to file,

by November 15, 2019, the reporter’s record of the October 25, 2019 hearing on the motion to

set bond. We DIRECT the Clerk of this Court to send a copy of this order to Ms. Varela and all

parties.


                                                        /s/   LANA MYERS
                                                              PRESIDING JUSTICE